DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 06/21/2022. In virtue of this communication, claims 2, 3, 12, 13, 22, 27 have been canceled; claims 1, 4, 6, 8, 11, 14, 16, 18, 21, 23, 25, 26, 28, 30 have been amended; claims 31 – 35 have newly added. Claims 1, 4 – 11, 14 – 21, 23 – 26, and 28 – 35 are pending in this office action.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims (26, 29, 32) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (i.e., using the term “means for”), claims 26, 29, 32 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: In specification, paragraph [0114] discloses that the aforementioned means may be one or more of the aforementioned components of the apparatus 900 and/or the processing system 1010 of the apparatus 1005 configured to perform the functions recited by the aforementioned means, wherein  the processing system 1010 may include the TX MIMO processor 266, the RX processor 258, and/or the controller/processor 280 configured to perform the functions and/or operations recited in claims 26, 29, 32.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Reasons for Allowance
4.	In view of amended claims, and further search, claims 1, 4 - 11, 14 – 21, 23 – 26, and 28 – 35  are allowable over the prior art of record.
5.	The following is an Examiner’s statement of reasons for allowance: 
Rahman et al. (2016/0081020) is the closest prior art to the application invention, which discloses systems and methods relating to determining and using a reference Discontinuous Reception (DRX) cycle for a User Equipment device (UE) operating in a Dual Connectivity (DC) mode of operation, operation of a UE comprises obtaining a first DRX cycle for a Master/Main Cell Group (MCG) of the UE for a DC mode of operation and a second DRX cycle for a Secondary Cell Group (SCG) of the UE for the DC mode of operation and determining at least one reference DRX cycle for the UE which configurations for measurement objects, performing one or more radio measurements on one or more cells based on the at least one reference DRX cycle, the one or more radio measurements being one or more inter-frequency radio measurements and/or one or more inter-Radio Access Technology (RAT) radio measurements.
	Gopal et al. (10,291,310) discloses a DRX cycle is followed by another, thus creating a pattern of alternating ON or OFF durations, a UE “repurpose” a portion of DRX OFF-duration for antenna measurement by instead of powering down the RF, the UE may temporarily wake up to measure the additional antennas during an OFF-duration, wherein the antenna measurement gaps are scheduled during the time a device need not receive on the first antenna pair, e.g., during an inter-frequency or inter-RAT measurement gap, or during an OFF duration of a DRX cycle. 
	Yang et al. (2017/0026948) discloses inter-radio access technology measurement scheduling during connected mode DRX duration, wherein the processor is configured to determine whether a connected mode discontinuous reception (C-DRX) off period in a C-DRX cycle of a serving radio access technology (RAT) is longer than a synchronization channel repetition period of a neighbor RAT, and also configured to perform inter-radio access technology (IRAT) measurement when the C-DRX off period in the C-DRX cycle is longer and a serving cell signal quality is below a user equipment (UE) determined threshold. Yang et al. also discloses the UE uses the measurement gap to perform 2G/3G measurements and LTE inter frequency measurements.
	However, the prior art of record fails to disclose singly or in combination to render obvious that assigning, to a second network link, one or more inter-frequency measurement objects, among the multiple inter-frequency measurement objects, that are scheduled during an off duration of the DRX cycles wherein the one or more inter-frequency measurement objects assigned to the second network link include all of the inter-frequency measurement objects that are scheduled during the off duration of the DRX cycle based at least in part on the second network link having an always-on configuration; and operating, based at least in part on all of the inter-frequency measurement objects scheduled during the off duration of the DRX cycle being assigned to the second network link, one or more components associated with the first network link in accordance with the off duration of the DRX cycle during an entirety of the off duration of the DRX cycle in which the one or more inter-frequency measurement objects are scheduled, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645